UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             -against-
                                                                 ORDER
ARMANDO JOSE JARQUIN RICO AND
ADOLFO VILLALONA,                                            18 Cr. 661 (PGG)

                           Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

               At the application of counsel for the Defendants (Dkt. No. 78) – both of whom are

currently on trial – it is hereby ORDERED that the conference in this action previously

scheduled for February 21, 2020, is adjourned to March 6, 2020 at 3:45 p.m. in Courtroom 705

of the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

               As previously ordered (Dkt. No. 75), Defendant Rico will submit a letter to the

Court with an update as to the status of a pre-trial disposition. This letter is now due by

February 24, 2020.

               It is further ORDERED, with the consent of Defendants, that the time from

February 21, 2020 through March 6, 2020 is excluded under the Speedy Trial Act, 18 U.S.C. §

3161(h)(7)(A), to permit continuity of counsel.

Dated: New York, New York
       February 20, 2020
